Citation Nr: 0011518	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a back injury with degenerative 
joint disease of the lumbosacral spine.    

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a skull fracture with cephalalgia 
and conversion reaction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran had active service from November 1944 to August 
1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1993 and 
June 1994 of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (the RO) which denied 
entitlement to increased evaluations for the service-
connected back disability and residuals of a skull fracture 
with cephalalgia and conversion reaction.    

The January 1993 RO rating decision also denied entitlement 
to an increased evaluation for residuals of skull loss.  The 
veteran filed a timely appeal.  In a signed November 1999 
statement, however, the veteran indicated that he did not 
disagree with the assignment of the 10 percent evaluation to 
the residuals of skull loss.  Thus, the Board finds that that 
issue is no longer before the Board for appellate review.  
See 38 C.F.R. § 20.204 (1999).

In a December 1998 rating decision, the RO denied entitlement 
to service connection for a right ankle disability and 
degenerative arthritis of the left knee, and entitlement to 
increased evaluations for a right knee disability and a left 
ankle disability.  The veteran was notified of this rating 
decision in December 1998.  To the Board's knowledge, the 
veteran has not filed an appeal of this determination.  
Accordingly, those issues will b discussed no further herein.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a back 
injury with degenerative joint disease of the lumbar spine is 
principally manifested by severe degenerative disease and 
spurring with severe narrowing at L5-S1, moderate limitation 
of motion of the lumbar spine with pain, diminished sensation 
in both anterior lower extremities, and complaints of 
radiation of pain into the left hip and thigh, which is 
productive of severe disability.  

2.  The service-connected residuals of a skull fracture with 
cephalalgia and conversion reaction are principally 
manifested by subjective complaints of headaches, without 
evidence of psychiatric or neurological disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
residuals of a back injury with degenerative joint disease of 
the lumbosacral spine have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a skull fracture with conversion reaction have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.124a, 4.132, Diagnostic Codes 8045, 9304 (1996); 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
two service-connected disabilities.  In the interest of 
clarity, after reviewing the applicable law and regulations, 
the Board will separately discuss the issues on appeal.

Pertinent Law and Regulations

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additional law and regulations will be discussed where 
appropriate below in connection with the specific issues on 
appeal.

Entitlement to an increased evaluation for residuals of a 
back injury with degenerative joint disease

Factual Background

Service medical records indicate that in April 1946, the 
veteran sustained severe injuries after being thrown from the 
back of a truck in a motor vehicle accident.  

An October 1946 X-ray examination of the lumbo-sacral and 
sacro-iliac spine revealed evidence of arthritis of the 
lumbar vertebrae L5 to S1 and spondylitis. 

A February 1947 VA examination report indicates that the 
veteran had complaints of back aches; he could not do any 
heavy lifting.  Examination of the back revealed three healed 
scars which were tender and nonadherent, nonpainful and 
nondisabling.  There was normal back motion.  The veteran had 
complaints of back pain with motion.  There was pain over the 
lower lumbar and sacral vertebrae.  The diagnosis was 
spondylitis and arthritis of the sacroiliac joints and 
popliteal joints.  

A June 1947 VA rating decision granted service connection for 
residuals of a back injury, spondylitis, and arthritis of the 
lower back and sacroiliac joints.  A 10 percent evaluation 
was assigned.   

An August 1981 VA examination report reflects a diagnosis of 
discogenic disease at L3-L4, L4-L5, and L5-S1; degenerative 
arthritis of the lumbar spine, and sensory neuropathy of the 
left lower extremity.  The veteran had complaints of back 
pain and his back giving out.  

In May 1992, the veteran filed a claim for entitlement to an 
increased evaluation for the service-connected back 
disability.  He indicated that his back disability had 
worsened and he was unable to sit still for more than a few 
minutes.  A January 1993 VA rating decision denied the 
veteran's claim for an increased rating. 

A February 1993 VA X-ray examination of the lumbar spine 
revealed diffuse degenerative changes in the lower thoracic 
and lumbosacral spine manifested by disc degeneration and 
osteophyte formation, a large osteophyte in the left side 
seen at the L5-S1 level, scoliosis with convexity to the 
right, and spina bifida occulta of L4, unchanged from the 
previous examination.    

An April 1993 VA examination report indicates that the 
veteran reported injuring his lower back in a motor vehicle 
accident in service in 1945.  The veteran reported having 
chronic low back pain with frequent radiation to the left hip 
and left thigh area particularly when sitting for long 
periods of time and walking for more than a block or two.  He 
used nonsteroidal anti-inflammatory drugs and has undergone 
physical therapy.  He was being followed by the 
rehabilitation medical service.  The veteran did not note any 
muscle weakness or bowel or bladder changes.  The veteran 
used hot packs on his back and did specific types of 
exercising under the care of the rehabilitation service with 
no response to the low back pain.  

Examination revealed that in a sitting position, range of 
motion of the lumbar spine was flexion to 60 degrees.  When 
standing, range of motion was to 65 degrees.  Straight leg 
raising was negative.  Gait was normal.  Neurological 
examination revealed no motor or sensory abnormalities either 
in the upper or lower extremities.   Deep tendon reflexes 
were physiological and normal throughout and equal 
bilaterally.  The diagnosis, in pertinent part, was chronic 
pain in the low back with degenerative disc disease in the 
lumbosacral spine secondary to the old motor vehicle accident 
in 1945.     

A July 1993 VA electromyography (EMG) of the left lower 
extremity was normal.  There was no evidence of acute or 
chronic radiculopathy affecting the left lower extremity or 
paraspinal muscles.  

VA treatment records indicate that the veteran sought 
treatment for low back pain in 1993.  A February 1993 
treatment record indicates that examination of the back 
revealed no tenderness to palpation.  The assessment was 
chronic low back pain, mechanical.  A March 1993 lumbar spine 
questionnaire indicates that the veteran stated that his 
primary area of pain was in the low back and the leg.  The 
pain was constant.  He stated that most of the time, he had 
mild pain.  When the pain was at its worst, it was severe.  
He had moderate pain in the morning and at nighttime.  The 
veteran stated that sitting, standing, walking, lying on his 
back, driving and running aggravated his pain.  He indicated 
that lying on his side or stomach and swimming relieved the 
pain.  He was only able to sit for 30 minutes, stand for 5 to 
10 minutes and walk for 15 minutes due to the pain.  He 
stated that back exercises, medication and traction helped 
his back pain.  He took Motrin(r) four times a day for the 
pain.  

A June 1994 rating decision assigned a 20 percent evaluation 
to the service-connected residuals of a back injury with 
degenerative joint disease of the lumbosacral spine under the 
provisions of Diagnostic Codes 5010 and 5293.  

A June 1998 VA examination report indicates that the veteran 
reported having daily neck and back pain.  His back pain was 
significant and traveled to the left hip.  It could occur at 
any time and may actually be constant.  It was made worse by 
getting out of the car.  Nothing helped it and he 
occasionally used a cane.  There was no incontinence.  The 
veteran reported having numbness in the anterior aspect of 
both lower extremities.  He could not walk two blocks.  The 
veteran was a self-employed as a businessman until 1991 when 
he underwent a coronary bypass.  Lately, he worked as a 
hospital and small business administration volunteer, 
approximately 10-12 hours a week.  During the day, he was 
usually in a seated position or reclining.  The veteran took 
Tylenol(r) with codeine.

Examination of the back revealed that the musculature was 
normal.  Posture was normal, although while in the supine 
position he kept a leg up.  Range of motion of the lumbar 
spine was extension to 20 degrees, flexion to 40 degrees, and 
lateral motion to 20 degrees with mild with moderate pain.  
There was no significant pain elicited.  There was no obvious 
spasm or back weakness.  Neurological examination revealed 
leg strength of 5/5.  Sensory was abnormal with diminished 
sensation in the anterior lower extremities to touch.  
Reflexes were symmetric.  There was no obvious generalized 
muscle weakness or wasting.  

Examination of the extremities revealed that the leg length 
was 105 centimeters on the right and 103.8 on the left as 
measured from the anterior superior iliac spine to the medial 
malleolus.  Gait was slightly antalgic.  

X-ray examination of the lumbar spine revealed extreme and 
severe diffuse spurring anteriorly with sclerosis 
posteriorly.  There was severe narrowing at L4 to S1 with 
possible collapse at L5-Sl and mild scoliosis.  The 
impression was severe degenerative disease and spurring with 
severe narrowing at L5-Sl, and rule out disc collapse/hernia.  
The diagnosis, in pertinent part, was residuals of back 
injury with severe degenerative lumbar disease and joint 
space narrowing and spurring.  

The examiner stated that the veteran stopped working in 1991 
because of coronary bypass surgery.  He was presently working 
as a volunteer in a hospital and for the Small Business 
Administration.  Subjectively, he noted daily back and neck 
pain.  His mobility overall was adequate, although he was a 
bit ponderous.  The examiner indicated that the veteran had 
significant limitation of back motion with mild pain with 
flexion.  The examiner emphasized that the lumbar X-ray 
revealed quite severe degenerative changes with spurring and 
joint space narrowing.  The examiner stated that the back 
limited motion appeared to be due to pain and severe 
arthritis.  The pain in the back began and ended at 40 
degrees of flexion.  Neurologically, his gait was somewhat 
antalgic.  There was also diminished sensation in both 
anterior lower extremities.  The veteran reported taking 
various medications, including ibuprofen and Tylenol with 
codeine.  The examiner stated that the veteran appeared 
significantly impacted regarding his daily activity due to 
his back degeneration.  He was able to sit for approximately 
5-6 hours a day with rest periods and stand and walk in some 
combination for 2-3 hours with frequent rest periods.  
Lifting should be limited to 15-20 pounds occasionally and 7-
8 pounds frequently and repetitive bending should be avoided.

A July 1999 VA neurological examination reveals that the 
examiner reviewed the claims folder and the veteran's medical 
history.  The veteran reported having low back pain radiating 
to the left hip.  There were no complaints of focal limb 
weakness, paresthesia, complaints of gait or distal 
incoordination.

Examination revealed that the veteran was well-developed and 
well-nourished and in no acute distress.  The veteran had a 
normal gait.  There was normal tone in the upper and lower 
extremities.  No fasciculation or atrophy was noted.  Lower 
extremity strength was 5/5 and symmetrical.  Sensory 
examination revealed that the veteran was intact to pin, soft 
touch, position, vibration and stereognosis.  The knee jerks 
and ankle jerks were 2/4 and symmetrical.  The toes were 
downgoing, bilaterally.  Neurological examination was 
entirely within normal limits.  According to the examiner, 
the veteran's ability to stand, sit, walk, bend, stoop, lift, 
carry, and operate foot controls was not restricted.  



Pertinent Law and Regulations

The veteran's service-connected back disability with 
degenerative joint disease is currently rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 [traumatic arthritis] and 5293, [intervertebral disc 
syndrome].

Diagnostic Code 5293

Under Diagnostic Code 5293, a noncompensable evaluation is 
assigned for postoperative and cured intervertebral disc 
syndrome.  A 10 percent evaluation is assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for intervertebral disc syndrome which is moderate 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).  

The words "moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

Diagnostic Code 5010

Diagnostic Code 5010 (1999), which is applicable to traumatic 
arthritis, provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 30 percent evaluation is 
warranted for severe limitation of motion.  A 20 percent 
evaluation is warranted for moderate limitation of motion and 
a 10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Analysis

Initial matters-well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for a back disability 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected back disability is well grounded, the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with VA examinations, in April 1993, June 
1998, and July 1999, and a full opportunity to present 
evidence and argument in support of this claim.  There is no 
indication that pertinent evidence exists which has not been 
made part of the veteran's claims folder.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

Notwithstanding the hyphenated rating assigned by the RO, see 
38 C.F.R. § 4.27, the veteran's service-connected residuals 
of a back injury with degenerative joint disease of the 
lumbosacral spine has been rated as 20 percent disabling 
under the criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that Diagnostic Code 5293 is the most 
appropriate diagnostic code for rating the service-connected 
lumbar spine disability.  As discussed in detail below, the 
medical evidence shows that the veteran's disability, 
although characterized as arthritis, is principally 
manifested by symptoms usually associated with degenerative 
disc disease, such as pain on motion and complaints of 
radiating pain to the lower left extremity.  Such symptoms 
are consistent with the rating criteria found in Diagnostic 
Code 5293.  

In applying the law to the existing facts, the Board finds 
the evidence supports a 40 percent disability evaluation 
under Diagnostic Code 5293, as the objective medical evidence 
demonstrates that the veteran has a low back disability which 
is severe, with recurring attacks and intermittent relief.  
X-ray examination has revealed severe degenerative disease 
and spurring with severe narrowing at L5-S1.  The medical 
evidence establishes that the veteran had moderate limitation 
of motion of the lumbar spine with pain.  There was evidence 
of an antalgic gait.  There was diminished sensation in both 
anterior lower extremities.  The VA examiner who performed 
the June 1998 VA examination indicated that the veteran was 
significantly impacted regarding his daily activities due to 
the back degeneration.  The veteran reported having chronic, 
constant back pain with radiation of pain into the left hip 
and thigh area.  The veteran stated that he experienced the 
pain on a daily basis.  Pain medication, exercise, and 
traction helped to relieve the pain.

Based on the above evidence, the Board concludes that a the 
residuals of a back injury with degenerative joint disease of 
the lumbosacral spine is productive of severe disability and 
a 40 percent evaluation is warranted under Diagnostic Code 
5293.  

The Board finds that the preponderance of the objective 
medical evidence of record is against finding that the 
veteran's lumbar spine disability is manifested by a 
pronounced disability with persistent symptoms and little 
intermittent relief so as to warrant a disability rating in 
excess of 40 percent under Diagnostic Code 5293.  There is no 
evidence of demonstrable muscle spasm or absent ankle jerk.  
There is no evidence of sciatic neuropathy.  As noted above, 
neurological examination in 1999 was normal.  Moreover, the 
veteran does have some intermittent relief from the pain.  
Thus, the Board finds that a disability evaluation in excess 
of 40 percent under Diagnostic Code 5293 is not warranted.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Specifically, the Board 
has considered whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the diseased disc under the diagnostic codes pertinent to 
rating neurological disorders, such as Diagnostic Code 8520, 
paralysis of the sciatic nerve.  See Esteban and Bierman, 
supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to rating neurological disorders, as the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disorder distinct from 
his service-connected lumbar spine disability.  Review of the 
evidence reveals that a 1993 EMG of the lower extremities was 
normal.  Neurological examination in June 1998 and July 1999 
were normal.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating, and an assignment of 
a separate disability rating under any Diagnostic Code 
pertinent to rating neurological disorders in this case would 
violate the VA anti-pyramiding regulation, 38 C.F.R. § 4.14.  
See Bierman, 6 Vet. App. at 129-132; see also Esteban, 6 Vet. 
App. at 262. 

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, as 
noted above, a precedent opinion of the General Counsel held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  The Board is 
bound by this opinion under 38 U.S.C.A. § 7104(c) (West 
1991).  Thus, evaluation of such symptomatology under 
Diagnostic Code 5292 in addition to evaluation under 
Diagnostic Code 5293 would clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  38 C.F.R. § 4.14; see Esteban, 6 Vet. 
App. at 261-62.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined other diagnostic codes 
pertinent to the lumbar spine in order to determine whether 
he should be rated under another code rather than Diagnostic 
Code 5293.  A 40 percent disability evaluation is the highest 
schedular rating under Diagnostic Code 5292.  Thus, a higher 
disability evaluation is not possible under that diagnostic 
code.  There was no evidence of a fracture of the vertebra of 
the lumbar spine or ankylosis of the lumbar spine.  
Consequently, Diagnostic Codes 5285 and 5289 are not for 
application. 

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 40 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional significant functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45.  The medical evidence of record shows that the 
veteran has moderate limitation of motion of the lumbar spine 
with mild to moderate pain on motion, which is contemplated 
in the 40 percent disability rating which the Board is 
assigning in this decision.  There is no evidence of 
additional loss of motion, weakness, incoordination, 
fatigability and the like of such severity that an additional 
disability may be assigned under 38 C.F.R. §§ and 4.45.  
Indeed, the July 1999 VA neurological examination 
specifically indicated that no weakness or incoordination was 
found.  Moreover, there is no evidence of atrophy or 
generalized muscle weakness or wasting. 

Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.     

In summary, a 40 percent disability evaluation is warranted 
for the service-connected residuals of a back injury with 
degenerative joint disease of the lumbosacral spine, for the 
reasons and bases described above.  The benefit sought on 
appeal is accordingly granted to that extent.  

Entitlement to an increased evaluation for residuals of a 
fracture of the skull with cephalalgia and conversion 
disorder

Factual Background

Service medical records show that the veteran was in a motor 
vehicle accident in April 1946.  The veteran was thrown from 
the back of a truck and he sustained a severe head injury.  
Examination on admission to a hospital revealed a basal skull 
fracture, a laceration of the scalp, and contusions and 
lacerations of the face, in addition to other injuries.  The 
veteran was hospitalized until August 1946.  

An August 1946 hospitalization record indicates that the 
diagnosis was fracture, compound, depressed, of the occipital 
bone of the skull on the left, accidentally incurred in April 
1946 when the veteran fell from a truck, and defect of the 
left occipital bone three by one centimeters in size, post 
operative secondary to the skull fracture, healed by new 
bone.  The hospitalization record indicates that the veteran 
had moderately severe occipital headaches secondary to the 
skull fracture.   

A May 1947 VA examination report reflects a diagnosis of 
residuals of fracture to the skull with defect to the 
occipital bone and concussion syndrome with psychoneurotic 
anxiety type, moderately severe.  

A June 1947 VA rating decision granted service connection for 
residuals of a fractured skull post concussional syndrome 
with psychoneurosis anxiety state.  Service connection was 
also established for removal of an occipital portion of the 
skull, one by three centimeters in size.  

An October 1961 VA examination report reflects a diagnosis of 
residual skull fracture manifested by localized cephalalgia 
with minimal elements of conversion.  

In May 1992, the veteran filed a claim for an increased 
evaluation for traumatic brain disease.  The January 1993 VA 
rating decision denied the veteran's claim for an increased 
rating.  

An April 1993 VA examination report indicates that the 
veteran reported having frequent headaches in the occipital 
region which occurred approximately two or three times a 
month and lasted as long as two to three days.  The headaches 
sometimes required Tylenol with codeine for relief.  
Neurological examination revealed no motor or sensory 
abnormalities within the upper or lower extremities.  Cranial 
nerve examination was entirely within normal limits.  The 
veteran was alert and oriented times three with no apparent 
memory defects.  His cognitive abilities seemed to be normal.  
The diagnosis, in pertinent part, was history of a skull 
fracture (old) with no psychiatric or neurologic 
abnormalities.  

A June 1994 VA rating decision denied entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a skull fracture with cephalalgia and minimal conversion 
under Diagnostic Code 9304 (formerly Diagnostic Code 8045).   

In a November 1994 statement, the veteran stated that there 
was no evidence of treatment for the residuals of the 
fracture of the skull because he was told by a VA doctor 
years ago that there was nothing that could be done to relive 
the headaches and accompanying discomfort except to cut a 
nerve leading to the rear of the skull, which the veteran did 
not want to undergo.  The veteran reported that he has had 
recurrent moderate to severe headaches and neck and shoulder 
discomfort.  He stated that increased dosages of Motrin(r) 
controlled these problems.  

A May 1998 VA psychiatric examination report indicates that 
the veteran reported having no psychiatric problems.  He 
denied symptoms of symptoms of depression, mania, or 
psychosis.  He reported that his sleep was "okay," his 
appetite was "too good," his concentration was "at worst, 
so-so" and his energy level was "fine".  He denied 
suicidal/homicidal ideation.  He has received no outpatient 
treatment or psychologic counseling since service.  The 
veteran stated that he was status post a head injury and he 
had residual severe "headaches."  He has been married for 
45 years and has two children, a son age 36 and a daughter 
age 39.   He reported that he got along well with other 
people and was presently volunteering at the hospital.  He 
retired in 1968 from being a manufacturing importer and then 
manufacturing import consultant.  From December of 1969 
through 1991, he was teaching at college but retired from 
that as well.  He related some of these problems to his 
medical issues but these did not appear to be related to 
anything that happened while he was in the service (i.e. he 
related his retiring from teaching to his coronary artery 
bypass).  The examiner noted that no medical records were 
provided for review.  

Examination revealed that the veteran appeared in no acute 
distress.  His dress and grooming were good.  His eye contact 
was good.  Speech was intact and coherent.  Mood was 
euthymic; affect was appropriate.  The veteran denied 
auditory or visual hallucinations and suicidal or homicidal 
ideations.  No overt thought disorder could be detected.  He 
denied paranoid ideation, ideas of reference, and symptoms of 
thought control.  No delusions were noted.  The veteran was 
oriented times three and alert.  Long-term memory and 
concentration were intact.  Insight and judgment were fair to 
good.  Impulse control was good.  There was no psychiatric 
diagnosis.  His Global Assessment of Functioning (GAF) score 
was 80 .  He was capable of managing his own funds.  The 
examiner indicated that the veteran presented with no 
psychiatric complaints.  He was not depressed, manic, nor 
psychotic.  His vegetative symptoms were relatively intact 
for a person of his age.  His mental status showed no 
cognitive deficit nor emotional deficits.  The examiner noted 
that regarding the possible conversion symptoms, a 
neurologist would need to comment upon whether the 
distribution of his injuries is consistent with a neurologic 
pattern, in order to determine such a diagnosis.  The 
examiner indicated that on a psychiatric basis at present, 
all symptoms were plausible given his medical history.  The 
examiner concluded that the veteran suffered from no 
psychiatric disturbance.

A June 1998 VA examination report indicates that the veteran 
reported that since the 1940's, he has been bothered by 
significant headaches.  These headaches were provoked by damp 
weather and moving his neck.  The headache occurred in the 
occipital, as well as frontal region.  It was relieved by 
Ibuprofen.  The headaches, which can last days, were 
associated with nausea and blurred vision.

Physical examination revealed what appeared to be an 
approximately 2 centimeter depression in the left occipital 
area.  Pupils were equally round and reactive to light and 
accommodation. The diagnosis, in pertinent part, was status 
post skull loss/fracture in the 1940's while in service and 
post traumatic and tension headaches.  The examiner indicated 
that subjectively, the veteran noted daily headaches.  He did 
not have any seizures. 

A July 1999 VA neurological examination reveals that the 
examiner reviewed the claims folder and the veteran's medical 
history.  The veteran reported that his headaches are "the 
same old thing."  He stated that they have been present for 
over 50 years.  The veteran felt that over the last five or 
so years, they have become a "little more severe."  He 
reported that he had a severe headache once every three to 
four weeks.  When he has a severe headache, he would lie down 
for an hour or two.  His severe headaches were associated 
with nausea, but no vomiting or scotomatous phenomena.  The 
veteran reported that he had a mild dull ache 80 percent of 
the time, centered over the left occiputed.  

Examination revealed that the veteran was well-developed and 
well-nourished and in no acute distress.  Examination of the 
skull reveals an approximate 8 centimeter transverse palpable 
defect, perhaps 1 millimeter to 2 millimeter in width, 
extending across the occiput.  Examination of the cranial 
nerves revealed that the pupils were equal, round and 
reactive to light and accommodation.  There was no facial 
asymmetry.  Facial sensation was intact to pin. 

Mental status examination revealed that the veteran was alert 
and oriented to person, place and time.  There was adequate 
fund of knowledge for recent events.  The veteran's speech 
was normal.  He was able to read and write, without 
difficulty.  

X-ray examination of the skull revealed no obvious fracture.  
The diagnosis was residual skull fracture with spasm.  The 
examiner noted that the veteran was injured in 1945 and, 
apparently, in 1946, had open reduction of an occipital skull 
fracture.  This was well-documented in the medical record 
review.  The veteran was extensively evaluated for his 
complaints at a Veterans Administration facility in the early 
1980's and his neurological evaluation, as well as a CT scan 
of the brain, were entirely normal.

The examiner indicated that subjectively, the veteran felt 
that his headaches were a little worse now than they were in 
the past.  He complained of one severe headache every three 
to four weeks, with more mild headaches interspersed.  The 
examiner indicated that the veteran's neurological 
examination was entirely within normal limits.  The veteran 
appeared to be entirely cognitively intact.  He was able to 
perform simple and complex commands and tasks.  The examiner 
indicated that because of his severe headaches, the veteran 
might need to leave work on a one-time-per-month basis. 

Pertinent Law and Regulations

The veteran's service-connected residuals of a skull fracture 
with cephalalgia and conversion reaction is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9304 [dementia due to head trauma].  As noted 
elsewhere in this decision, a separate disability rating of 
10 percent for residuals of skull loss has been assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5296.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including dementia 
associated with brain trauma.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  The Board notes that 
prior to November 7, 1996, the veteran's service-connected 
disability was rated under the general formula for organic 
mental disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 
9304 (1996).  Under the revised Schedule effective from 
November 7, 1996, the veteran's residuals of a skull fracture 
was rated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 
(1999).  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Organic Mental Disorders:

100%  Impairment of intellectual 
functions, orientation, memory and 
judgment, and lability and shallowness of 
affect of such extent, severity, depth, 
and persistence as to produce total 
social and industrial impairment.  


Less than 100 percent, in symptom 
combinations productive of:  

70%  Severe impairment of social and 
industrial adaptability.  

50%  Considerable impairment of social 
and industrial adaptability.  

30%  Definite impairment of social and 
industrial adaptability. 

10%  Mild impairment of social and 
industrial adaptability.  

0%  No impairment of social and 
industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  

The Schedule provided that under the codes, the basic 
syndrome of organic mental disorder may be the only mental 
disturbance present or it may appear with related 
"psychotic" manifestations.  An organic mental disorder 
with or without such qualifying phrase will be rated 
according to the general rating formula for organic mental 
disorders, assigning a rating which reflects the entire 
psychiatric picture.  38 C.F.R. § 4.132 (1996).  

An organic mental disorder, as defined in the American 
Psychiatric Association manual, is characterized solely by 
psychiatric manifestations.  However, neurological or other 
manifestations of etiology common to the mental disorder may 
be present, and if present, are to be rated separately as 
distinct entities under the neurological or other appropriate 
system and combined with the rating for the mental disorder.  
38 C.F.R. § 4.132 (1996).    

On and after November 7, 1996, disabilities rated under 
Diagnostic Code 9304, dementia due to head trauma, were rated 
under the general rating formula for mental disorders.  The 
general rating formula for organic disorders was deleted from 
the Schedule.  The revised Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).  

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder (see 38 C.F.R. § 4.25).  38 C.F.R. 
§ 4.126(c) (1999).  

Under Diagnostic Code 8045, brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  The criteria further provide that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045. 


Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
fracture of the skull with cephalalgia and conversion 
disorder is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  See Bruce, supra; Proscelle, supra.  

Since the claim of entitlement to an increased evaluation for 
service-connected residuals of a skull fracture is well 
grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  The veteran has been provided with VA examinations, 
in April 1993, May 1998, June 1998, and July 1999, and a full 
opportunity to present evidence and argument in support of 
this claim.  As such, the Board finds that all facts that are 
relevant to this issue have been properly developed.

Discussion

The RO assigned a 10 percent evaluation to the veteran's 
service-connected residuals of a skull fracture with 
cephalalgia and conversion reaction under the rating criteria 
for dementia due to head trauma under Diagnostic Code 9304.  

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  In this case, the Board must consider which 
Diagnostic Code or Diagnostic Codes are most appropriate for 
application and provide an explanation for any such finding.  
See Tedeschi, supra.  

The Board finds that Diagnostic Code 8045, brain disease due 
to trauma, is the most appropriate in this case.  The medical 
evidence in this case, which has been described above, 
indicates that the psychiatric manifestations of the 
veteran's service-connected head injury and virtually nil.  
Indeed, the May 1998 GAF score of 80 is indicate of very 
slight symptoms.  The veteran has consistently complained of, 
and medical examiners have reported, headaches as the primary 
manifestation of the head injury, with the exception of the 
separately rated skull defect.  Accordingly, based on its 
history and current manifestations the veteran's disability 
is more appropriately rated under Diagnostic Codes 8045 and 
Diagnostic Code 9304.  

In accordance with the criteria of Diagnostic Code 8045, a 10 
percent disability rating and no more is assigned under 
Diagnostic Code 9304 for brain disease due to trauma with 
purely subjective complaints such as headaches, which are 
recognized as symptomatic of brain trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  

The medical evidence of record establishes that the veteran's 
primary manifestation due to the skull fracture in service is 
headaches.  The VA examination reports indicate that the 
veteran reported having a severe headaches every three to 
four weeks.  The June 1998 VA examination report reflects a 
diagnosis of status post skull loss/fracture in the 1940's 
while in service and post traumatic and tension headaches.  
The VA examination reports indicate that the veteran reported 
having one to three headaches a month as a residual of the 
skull fracture in service.  A July 1999 VA neurological 
examination report indicates that the veteran reported having 
a severe headache every three to four weeks.  

In addition, there is no evidence of a neurological 
disability as a residual of the skull fracture.  The April 
1993 and July 1999 VA neurological examinations were normal.  
The examiner who performed the July 1999 VA examination 
indicated that the veteran had been extensively evaluated for 
his complaints in the early 1980's and CT scan and MRI of the 
brain was normal.  Based on this evidence, the Board finds 
that a 10 percent rating is warranted under the provisions of 
Diagnostic Code 8045, since the veteran's brain disease due 
to trauma is manifested by purely subjective complaints.  
38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The Board observes that Diagnostic Code 8045 has not changed 
since the veteran filed his claim.  Although Diagnostic Code 
9304 has changed, as discussed above, in light of the 
restrictions found in Diagnostic Code 8045, such changes in 
the specific rating criteria do not alter the outcome of this 
claim, since 10 percent is the maximum rating available under 
Diagnostic Code 9304 in the circumstances presented in this 
case.   As noted above, there is little if any evidence of a 
psychiatric disability as a residual of the skull fracture.  
Indeed, the VA examinations in April 1993 and May 1998 found 
no evidence of a psychiatric disorder.  The only significant 
manifestation of the veteran's service-connected head injury 
are subjective complaints of headaches.  Under Diagnostic 
Code 8045, a 10 percent disability rating is mandated under 
both the current or the former Diagnostic Code 9304.

A rating in excess of 10 percent is not available under 
Diagnostic Codes 8045 and 9304 for purely subjective symptoms 
unless there is a diagnosis of multi-infarct dementia 
associated with brain trauma.  Because there is no indication 
in the record that multi-infarct dementia has ever been 
diagnosed, and the veteran himself has never contended as 
such, the Board finds that an increased disability rating may 
not be assigned under Diagnostic Codes 8045 and 9304.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  

The medical evidence of record does not establish that the 
veteran has any separate manifestations, aside from the 
separately rated skull defect, which warrant a separate 
disability rating.  See 38 C.F.R. § 4.14; Esteban, supra.  As 
discussed in detail above, the veteran has subjective 
complaints of headaches due to the skull fracture.  However, 
complaints of headaches are specifically contemplated under 
Diagnostic Code 8045.  Recent VA  neurological examinations 
were normal.  Thus, a separate rating under another 
diagnostic code such as Diagnostic Code 8100, migraine 
headaches, is not warranted.  The Board also notes that the 
provisions of Diagnostic Code 8045 indicate that the 10 
percent rating under that code will not be combined with any 
other rating for a disability due to brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for residuals of a skull fracture with 
cephalalgia and conversion reaction, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
service-connected residuals of a skull fracture with 
cephalalgia and conversion reaction.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a back injury with degenerative joint disease is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased evaluation for residuals of a 
skull fracture with cephalalgia and conversion reaction is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

  In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  However, 
the Court later added that the degree of impairment, which would lead to an award at the 30 percent level, 
can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 
1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  "Definite" represents a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  VA, including 
the Board, is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 3.101 (1999).

